 1   BROWN AND SEELYE , PLLC
     SUSAN H. SEELYE, WSB#28825
 2   744 S. FAWCETT                                                            CHAPTER 13
     (253) 573-1958                                                            SEATTLE WA
     1-866-422-6196 Toll free fax
 3
                  IN THE UNITED STATES BANKRUPTCY COURT FOR THE
 4               WESTERN DISTRICT COURT OF WASHINGTON AT SEATTLE
 5

 6
     Re:                            )
                                    )               In Chapter 13 Proceeding
 7                                  )               No. 17-15526-CMA
     CHAD JAMES COSSEY              )
 8   DONIELLE RENEE COSSEY          )               PROOF OF SERVICE OF AMENDED
                Debtor(s)           )               NOTICE, MOTION AND PROPOSED
 9                                  )               ORDER TO APPROVE SETTLEMENT
                                    )               AND APPROVE DEBTOR’S
10                                  )               EXEMPTION
                                    )
11
     ______________________________ )
12
     COMES NOW Ellen Ann Brown and states as follows:
13
            I mailed a copy of the above referenced Debtor(s) Amended Notice of Hearing,
14          Motion and Proposed Order on Motion to Approve Settlement and Approve
            Debtor’s Exemption in the above-referenced case, postage prepaid, us mail, to
15          the Debtor(s) and all creditors on the attached mailing matrix.I declare under
            penalty of perjury that the foregoing is true and correct to the best of my
16          knowledge and belief.
17
           Signed at Tacoma, WA September 26, 2020.
18                                          /s/ Ellen Ann Brown
                                            __________________________________
19                                           Ellen Ann Brown

20

21

22

23

24

25
                                                                   BROWN and SEELYE PLLC
           PROOF OF SERVICE                     1                     744 South Fawcett Ave.
                                                                        Tacoma, WA 98402
                                                                           253-573-1958
